DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on February 8, 2022. 
Claims 1, 4-6, 9-11, and 16-17 have been amended. 
Claim 3 has been canceled. 
Claims 18-20 are new. 
Claims 1-2, and 4-20 are currently pending.

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claims 1-17,  Applicant argues that the Examiner has preliminarily agreed that the amendments would over the rejection during the interview on January 10, 2022. However, the current amendments introduce limitations that were not discussed during the interview and introduce new 112(b) issues. 
Regarding the 112(a) rejection of claims 9-10, Applicant has amended the claim. However, the claim recites subject matter that is not adequately described by the specification. 
Applicant’s arguments with respect to claim(s) 1-9 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding the 103 rejection of claims 1, 16, and 17, Applicant argues that during the interview, the “Examiner has mentioned that the second proposed amendment in combination with the above described feature and in combination with claim 11 may result in allowance” and “Therefore, these features are incorporated into the amendments for independent claims 1, 16, and 17”. However, Applicant has not included the limitations of claim 11 in to claims 1, 16, and 17. 
Applicant argues “the condition for the automatic travel mode is that the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor which means the handle is not being touched and an undefined second operation is being performed and is within the range of the second detection sensor”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the condition for the automatic travel mode means that the handle is not being touched) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, dependent claim 7 defines the second operation as when the second detection sensor detects that one hand of the operator has touched the handle. 
Applicant argues that “For the switch condition, Examiner on the bottom of page 10 cites paragraph [0061] of Butzine”. However, as noted in the previous Office action, the Examiner uses [0061] of Johnson for the changing between the two modes. The claims have been amended to recite a switch limitation. Applicant has copied what was recited on the bottom of page 10 of the previous Office action and has interpreted it as being directed to Butzine. However, the bottom of page 10 of the previous Office action is directed to Johnson and not Butzine. 
 Applicant argues “It is interpreted that the fine tune mode described in paragraph [0057] is the manual mode and a user using the handles is the automatic mode. However, there is no handle in paragraph [0061] or the entire document. If order for Butzine to disclose this part of the claim limitation, it has to be carrying out the automatic mode while a user touching the handle on the imaging system 12 in order to switch to manual traveling mode. However, the Butzine in paragraph [0061 - 0065] lack this kind of description”. However, as noted in the previous Office action, The Examiner uses [0061]-[0065] of Johnson to cite the changing between modes with the handle. Butzine teaches the automatic mode in [0060].
Applicant argues “for the prior art, there is no automatic mode and no touching of the handle”. However, as noted in the previous Office action, Johnson discloses mode switching by touching the handle in [0061]-[0065]. Butzine teaches the automatic mode in [0060]. 
Applicant has amended claim 1 to include the limitations of claim 3. Applicant further argues “For the current ground of rejection, the Butzine reference has no handle and its combination with Johnson would not suggest that a touch on the handle is meant to stop as inputting any command into the handheld device itself is sufficient to stop the movement and there the Butzine reference in combination with Johnson to render claim 3 obvious would not make any sense”. As noted in the previous Office action, Johnson discloses the handle in [0061] and the operation on the handle in [0061]-[0065].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “For the current ground of rejection, the Butzine reference has no handle and its combination with Johnson would not suggest that a touch on the handle is meant to stop as inputting any command into the handheld device itself is sufficient to stop the movement and there the Butzine reference in combination with Johnson to render claim 3 obvious would not make any sense”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage medium for storing a map information which enables the mode controller to move the carriage unit to a destination under the automatic travel mode without the operation of the operator on the handle” in claim 18 and “a camera for detecting that the operator has gripped the handle as the first operation” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Examiner has interpreted the storage medium as the read only memory or a computer as disclosed in [0089] of the specification. The Examiner has interpreted the camera as a camera that is able to take images as disclosed in [0143] of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “a processor configured to generate an identification result by identifying the operator based on a finger print information received from a finger print reader” which is not adequately described by the specification. The specification discloses that the fingerprint of the finger of the operator comes in to contact with the second detection sensor in [0157] and discloses that the mode controller compares the fingerprint with the stored information to identify the operator in [0160]. The specification fails to define that the second detection sensor is a finger print reader and fails to describe a processor that is able to generate a identification results. Therefore, the claim contains subject matter which was not adequately described in the specification in such a way as to reasonably convey that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the automatic travel mode" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a limitation directed to “an automatic travel mode” in lines 14-15. However, as currently written, the claim fails to define the two automatic modes as being the same or different. The claim fails to particularly point out whether or not the automatic modes are the same. The Examiner has interpreted the limitation as “an automatic mode”.
Further, the claim recites “switch from” in line 23 which was not in the previously filed claims on November 28, 2019. The limitation has not been underlined. The claim fails to particularly point out whether or not the switch from is part of the claim limitation. Claims 2,  4-7, 9-15, and 18-19 are rejected by virtue of their dependency. 
Regarding claim 8, the claim recites “wherein each of the first detection sensor and the second detection sensor is at least one of a sensor that detects contact of a hand of the operator with the handle or a camera that images a gripping state of the handle by the operator” which renders the claim indefinite. Independent claim 1 states that the second detection sensor detects  one hand of the operator coming into contact with the second detection sensor itself. However, claim 8 defines the second detection sensor as a camera that images the gripping state of the operator. The camera is not defined as being able to detect direct contact from a hand.  Therefore, the claim fails to particularly point out whether or not the camera is able to detect direct contact. 
Regarding claim 16, the claim recites the limitation "the automatic travel mode" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a limitation directed to “an automatic travel mode” in line 15. However, as currently written, the claim fails to define the two automatic modes as being the same or different. The claim fails to particularly point out whether or not the automatic modes are the same. The Examiner has interpreted the limitation as “an automatic mode”.
Further, the claim recites “continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor” and “executes the manual travel mode in a case where the first operation is detected”. As currently written, the claim fails to particularly point out whether or not the conditions of continuing the execution of the automatic travel mode and the execution of the manual travel mode since the claim uses the term “in a case”. The claim does not positively recite that the two contingent limitations are required by the claimed invention.

Regarding claim 17, the claim recites the limitation "the automatic travel mode" in line 14.  There is insufficient antecedent basis for this limitation in the claim. The claim recites a limitation directed to “an automatic travel mode” in lines 17-18. However, as currently written, the claim fails to define the two automatic modes as being the same or different. The claim fails to particularly point out whether or not the automatic modes are the same. The Examiner has interpreted the limitation as “an automatic mode”.
Further, the claim recites “continuing execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor” and “executing the manual travel mode in a case where the first operation is detected”. As currently written, the claim fails to particularly point out whether or not the conditions of continuing the execution of the automatic travel mode and the execution of the manual travel mode since the claim uses the term “in a case”. The claim does not positively recite that the two contingent limitations are required by the claimed invention. 

Regarding claim 20, the claim recites the limitation “further comprising a camera for detecting that the operator has gripped the handle as the first operation” which renders the claim indefinite. Independent claim 1 recites that the first detection sensor detects that the operator has gripped the handle. As currently written, the camera of claim 20 is different from the first detection sensor of claim 1. The specification defines the first detection sensor as the camera in [0134]. The claim fails to particularly point out whether or not the camera is the first detection sensor. The Examiner has interpreted the claim as “wherein the first detection sensor is a camera, wherein the camera is configured to images a gripping state of the handle by the operator”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) and Guo (U.S. 2018/0031377).
Regarding claim 1, as best understood:
Johnson discloses a mobile radiographic imaging apparatus, comprising:
 a carriage unit (Fig. 1, 64 and 62) which has wheels (Fig. 1, 64 and 62) for traveling and on which a main body unit (Fig. 1, 60) is mounted; 
a handle (Fig. 1, 15) that is provided in the main body unit (Fig. 1, 60) to steer the carriage unit ([0033], handles for steering); 
a first detection sensor ([0061], sensors on the left handle) that detects a first operation of an operator on the handle ([0061], sensor on handle detects modes); 
a second detection sensor ([0061], sensors on the right handle) that detects a second operation of the operator ([0061], sensor on handle detects modes), which is different from the first operation ([0061], two different modes); and 
a mode controller that is configured to execute between a travel mode ([0061]-[0065], switching between two modes), in which the carriage unit travels without an operation of the operator on the handle ([0061], modes selected by user using the handles), and a manual travel mode ([0061], fine tune mode), in which the carriage unit travels by an operation of the operator on the handle ([0061], modes selected by user using the handles), wherein the mode controller is configured to execute travel mode in a case where the first operation is not detected by the first detection sensor ([0061], modes selected based on which sensor on the handle user presses) and the second operation is continuously detected by the second detection sensor ([0061], switching between the two modes) and
 switch from the travel mode to the manual travel mode in a case where the first operation is detected by the first detection sensor during execution of the travel mode ([0061], switching between the two modes based on which sensor is pressed),wherein
the first detection sensor detects that the operator has gripped the handle as the first operation ( [0061]-[0063], sensors on the handle used by the user to select one of the modes), and 
the second detection sensor is provided in the main body unit (Johnson; [0061]-[0063], sensors on the handle used by the user for one of the modes), and detects that one hand of the operator has come into contact with the second detection sensor itself as the second operation ( [0061]-[0063], sensors on the handle used by the user to select one of the modes).
However, Johnson fails to disclose  an operation is performed within a set range that is set in advance around the carriage unit; an environmental sensor configured to detect a travel environment of the carriage unit to determine whether the travel environment of the carriage unit satisfies recommendation conditions of the automatic travel mode during an execution of the automatic travel mode and the recommendation conditions are not satisfied when environmental sensor has detected an obstacle; and a mode controller that is configured execute the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor and stops the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode.
Butzine teaches an operation is performed within a set range that is set in advance around the carriage unit ([0059], wireless strength range based on distance between sensor and the imaging system);
a mode controller is configured to execute the automatic travel mode ([0060]-[0062], automatic travel is selected by the user with a command )in a case where the first operation is not detected by the first detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and the second operation is continuously detected by the second detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and stops the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode ([0057] and [0061], imaging system controlled by the user where the user can selected automatic mode or fine movement).
Guo teaches an environmental sensor ([0025], detection device) configured to detect a travel environment of the carriage unit to determine whether the travel environment of the carriage unit satisfies recommendation conditions of the automatic travel mode during an execution of the automatic travel mode ([0025], detection device determines whether a obstacle has been detected) and the recommendation conditions are not satisfied when environmental sensor has detected an obstacle ([0026], automatic travel stops when obstacle has been detected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the automatic mode and mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the environmental sensor taught by Guo in order to improve efficiency by reducing the intensity of labor needed from the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 2, as best understood:
	The combination of Johnson, Butzine, and Guo discloses the mobile radiographic imaging apparatus according to claim 1, wherein, in a case where the second operation is not detected by the second detection sensor, the mode controller stops the automatic travel mode (Johnson; [0061], mode is based on which sensor is selected by the user).
Regarding claim 5, as best understood:
The combination of Johnson, Butzine, and Guo discloses the mobile radiographic imaging apparatus according to claim 1, wherein the second detection sensor has a wireless transmission function for wirelessly transmitting the detection result of the second operation within a communication range limited by the set range (Butzine; [0058]-[0060], wireless hand held device within a range based on wireless strength).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, as best understood:
The combination of Johnson, Butzine, and Guo discloses the mobile radiographic imaging apparatus according to claim 1, wherein the first detection sensor (Johnson; [0061]-[0064], sensors) is at least one of a sensor that detects contact of a hand of the operator with the handle, a camera that images a gripping state of the handle by the operator, or a sensor that detects that a force for steering the carriage unit has been applied to the handle (Johnson; [0066], force sensors).
Regarding claim 7, as best understood:
The combination of Johnson, Butzine, and Guo discloses the mobile radiographic imaging apparatus according to claim 1, wherein the first detection sensor detects that the operator has gripped the handle with both hands as the first operation (Johnson; [0061]-[0064], user pushing both handles selects one mode), and
 the second detection sensor detects that one hand of the operator has come into contact with the handle as the second operation (Johnson; [0061], pushing on one handle selects a different mode).
Regarding claim 8, as best understood:
The combination of Johnson, Butzine, and Guo discloses the mobile radiographic imaging apparatus according to claim 7, wherein each of the first detection sensor and the second detection sensor is at least one of a sensor that detects contact of a hand of the operator with the handle (Johnson; [0066], force sensor) or a camera that images a gripping state of the handle by the operator.
Regarding claim 16, as best understood:
Johnson discloses an operation method of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted and a handle that is provided in the main body unit to steer the carriage unit, the method comprising: 
a first acquisition step of acquiring a detection result of a first operation of an operator on the handle from a first detection sensor ([0061], sensor on handle detects modes chosen by the user); 
a second acquisition step of acquiring a detection result of a second operation of the operator ([0061], sensor on handle detects modes selected by the user), which is different from the first operation ([0061], two different modes); and 
a mode control step of executing between an travel mode ([0061]-[0065], switching between two modes), in which the carriage unit travels without an operation of the operator on the handle ([0061], modes selected by user using the handles), and a manual travel mode ([0061], fine tune mode), in which the carriage unit travels by an operation of the operator on the handle ([0061], modes selected by user using the handles), wherein the mode control step executes travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor ([0061], switching between the two modes) and switch from the travel mode to the manual travel mode in a case where the first operation is detected by the first detection sensor during execution of the travel mode ([0061], switching between the two modes based on which sensor is pressed), wherein
the first detection sensor detects that the operator has gripped the handle as the first operation ( [0061]-[0063], sensors on the handle used by the user to select one of the modes), and 
the second detection sensor is provided in the main body unit (Johnson; [0061]-[0063], sensors on the handle used by the user for one of the modes), and detects that one hand of the operator has come into contact with the second detection sensor itself as the second operation ( [0061]-[0063], sensors on the handle used by the user to select one of the modes).
However, Johnson fails to disclose  an operation is performed within a set range that is set in advance around the carriage unit; an environmental detection step of detecting a travel environment of the carriage unit to determine whether the travel environment of the carriage unit satisfies recommendation conditions of the automatic travel mode during an execution of the automatic travel mode and the recommendation conditions are not satisfied when environmental sensor has detected an obstacle; and executes an automatic travel mode according to a detection result of the first operation and a detection result of the second operation and that continues execution of the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor.
Butzine teaches an operation is performed within a set range that is set in advance around the carriage unit ([0059], wireless strength range based on distance between sensor and the imaging system);
executing between an automatic travel mode ([0060]-[0062], automatic travel is selected by the user with a command wherein the mode controls step executes automatic travel mode in a case where the first operation is not detected by the first detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and the second operation is continuously detected by the second detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and switching the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode ([0057] and [0061], imaging system controlled by the user where the user can selected automatic mode or fine movement).
Guo teaches an environmental detection step of detecting a travel environment of the carriage unit to determine whether the travel environment of the carriage unit satisfies recommendation conditions of the automatic travel mode during an execution of the automatic travel mode ([0025], detection device determines whether a obstacle has been detected) and the recommendation conditions are not satisfied when environmental sensor has detected an obstacle ([0026], automatic travel stops when obstacle has been detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging method of Johnson with the mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging method of Johnson with the environmental sensor taught by Guo in order to improve efficiency by reducing the intensity of labor needed from the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 17, as best understood:
A non-transitory computer-readable storage medium storing an operation program of a mobile radiographic imaging apparatus comprising a carriage unit which has wheels for traveling and on which a main body unit is mounted and a handle that is provided in the main body unit to steer the carriage unit, the operation program causing a computer to function as:
a first acquisition unit ([0061], sensors on the left handle) that acquires a detection result of a first operation of an operator on the handle from a first detection sensor ([0061], sensor on handle detects modes); 
a second acquisition unit ([0061], sensors on the right handle) that acquires a detection result  of a second operation of the operator ([0061], sensor on handle detects modes), which is different from the first operation ([0061], two different modes); and 
a mode controller that is configured to execute between a travel mode ([0061]-[0065], switching between two modes), in which the carriage unit travels without an operation of the operator on the handle ([0061], modes selected by user using the handles), and a manual travel mode ([0061], fine tune mode), in which the carriage unit travels by an operation of the operator on the handle ([0061], modes selected by user using the handles), wherein the mode controller is configured to execute travel mode in a case where the first operation is not detected by the first detection sensor ([0061], modes selected based on which sensor on the handle user presses) and the second operation is continuously detected by the second detection sensor ([0061], switching between the two modes) and
 switch from the travel mode to the manual travel mode in a case where the first operation is detected by the first detection sensor during execution of the travel mode ([0061], switching between the two modes based on which sensor is pressed),wherein
the first detection sensor detects that the operator has gripped the handle as the first operation ( [0061]-[0063], sensors on the handle used by the user to select one of the modes), and 
the second detection sensor is provided in the main body unit (Johnson; [0061]-[0063], sensors on the handle used by the user for one of the modes), and detects that one hand of the operator has come into contact with the second detection sensor itself as the second operation ( [0061]-[0063], sensors on the handle used by the user to select one of the modes).
However, Johnson fails to disclose  an operation is performed within a set range that is set in advance around the carriage unit; an environmental sensor configured to detect a travel environment of the carriage unit to determine whether the travel environment of the carriage unit satisfies recommendation conditions of the automatic travel mode during an execution of the automatic travel mode and the recommendation conditions are not satisfied when environmental sensor has detected an obstacle; and a mode controller that is configured execute the automatic travel mode in a case where the first operation is not detected by the first detection sensor and the second operation is continuously detected by the second detection sensor and stops the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode.
Butzine teaches an operation is performed within a set range that is set in advance around the carriage unit ([0059], wireless strength range based on distance between sensor and the imaging system);
a mode controller is configured to execute the automatic travel mode ([0060]-[0062], automatic travel is selected by the user with a command )in a case where the first operation is not detected by the first detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and the second operation is continuously detected by the second detection sensor ([0060]-[0062], automatic travel is selected by the user with a command) and stops the automatic travel mode in a case where the first operation is detected by the first detection sensor during execution of the automatic travel mode ([0057] and [0061], imaging system controlled by the user where the user can selected automatic mode or fine movement).
Guo teaches an environmental sensor ([0025], detection device) configured to detect a travel environment of the carriage unit to determine whether the travel environment of the carriage unit satisfies recommendation conditions of the automatic travel mode during an execution of the automatic travel mode ([0025], detection device determines whether a obstacle has been detected) and the recommendation conditions are not satisfied when environmental sensor has detected an obstacle ([0026], automatic travel stops when obstacle has been detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the environmental sensor taught by Guo in order to improve efficiency by reducing the intensity of labor needed from the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, as best understood:
The combination of Johnson, Butzine, and Guo discloses the mobile radiographic imaging apparatus according to claim 1 further comprising: a storage medium (Guo; [0023], storage) for storing a map information which enables the mode controller to move the carriage unit to a destination under the automatic travel mode without the operation of the operator on the handle (Guo; [0023], environment map).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the environmental sensor taught by Guo in order to improve efficiency by reducing the intensity of labor needed from the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, as best understood:
The combination of Johnson, Butzine, and Guo discloses the mobile radiographic imaging apparatus according to claim 18, wherein the map information (Guo; [0023], map) further includes locations where the automatic travel mode is prohibited ((Guo; [0023], obstacle map).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the environmental sensor taught by Guo in order to improve efficiency by reducing the intensity of labor needed from the user (Guo; [0014] and [0033]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) and Guo (U.S. 2018/0031377) as applied to claim 1 above, and further in view of Kitano (U.S. 2013/0140467).
Regarding claim 4, as best understood:
The combination of Johnson, Guo and Butzine discloses the mobile radiographic imaging apparatus according to claim 3, wherein the second detection sensor is usable by being detached from the main body unit (Butzine; [0058]-[0060], wireless hand held device). 
However, the combination of Johnson, Guo and Butzine fails to disclose wherein the second detection sensor is attached to one end of an extension cable.
Kitano teaches wherein the second detection sensor is attached to one end of an extension cable (Fig. 1, 38 is attached with a cord).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson with the mode controlling taught by Butzine in order to improve image quality by improving the imaging system positioning (Butzine; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson, Guo, and Butzine with the extension cord taught by Kitano. One would have been motivated to make such combination in order to reduce the power consumption and improve signal transmission. Therefore, it would have been obvious to combine the system of Johnson and Butzine with the extension cord taught by Kitano. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) and Guo (U.S. 2018/0031377) as applied to claim 1, and further in view of Liu (U.S. 2017/0035383).
Regarding claim 9, as best understood:
The combination of Johnson, Guo, and Butzine discloses the mobile radiographic imaging apparatus according to claim 1.
However, the combination of Johnson and Butzine fails to disclose further comprising a processor configured to generate an identification result by identifying the operator based on a finger print information received from a finger print reader.
Liu teaches a processor configured to generate an identification result by identifying the operator based on a finger print information received from a finger print reader ([0051]-[0052], fingerprint recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson, Guo, and Butzine with the fingerprint recognition taught by Liu. One would have been motivated to make such combination in order to improve security and safety to prevent unauthorized use. Therefore, it would have been obvious to combine the iamgign system of Johnson, Guo, and Butzine with the fingerprint recognition taught by Liu to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) and Guo (U.S. 2018/0031377) as applied to claim 1, and further in view of Katsumata (U.S. 2016/0287193).

Regarding claim 11, as best understood:
The combination of Johnson, Guo, and Butzine discloses the mobile radiographic imaging apparatus according to claim 1.
However, the combination of Johnson, Guo, and Butzine fails to disclose wherein, in a case where the travel environment of the carriage unit does not satisfy the recommendation conditions of the automatic travel mode during the execution of the automatic travel mode, the mode controller executes manual travel recommendation processing for recommending switching to the manual travel mode.
Katsumata teaches wherein, in a case where the travel environment of the carriage unit does not satisfy the recommendation conditions of the automatic travel mode during the execution of the automatic travel mode, the mode controller executes manual travel recommendation processing for recommending switching to the manual travel mode ([0076], automatic tracking is stopped based on environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson, Guo and Butzine with the controlling taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the operator (Katsumata; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 12, as best understood:
The combination of Johnson, Guo, Butzine, and Katsumata discloses the mobile radiographic imaging apparatus according to claim 11, wherein the manual travel recommendation processing is processing for stopping the automatic travel mode (Katsumata; [0076], automatic tracking is stopped based on environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson, Guo, and Butzine with the controlling taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the operator (Katsumata; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13, as best understood:
The combination of Johnson, Guo, Butzine, and Katsumata discloses the mobile radiographic imaging apparatus according to claim 11, wherein the manual travel recommendation processing is processing for reducing a travel speed of the carriage unit (Katsumata; [0048], control of speed; [0076], automatic tracking is stopped based on environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson, Guo, and Butzine with the controlling taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the operator (Katsumata; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14, as best understood:
The combination of Johnson, Guo, Butzine, and Katsumata discloses the mobile radiographic imaging apparatus according to claim 11, wherein the manual travel recommendation processing is processing for providing notification that recommends switching to the manual travel mode (Katsumata; [0049], notification).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson, Guo,  and Butzine with the controlling taught by Katsumata in order to improve the efficiency of system by increasing safety and reducing the burden on the operator (Katsumata; [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. 2019/0150865) in view of Butzine (U.S. 2011/0286579) and Guo (U.S. 2018/0031377) as applied to claim 1, and further in view of Fehre (U.S. 2017/0347979).
Regarding claim 15, as best understood:
The combination of Johnson, Guo, and Butzine discloses the mobile radiographic imaging apparatus according to claim 1.
However, the combination of Johnson, Guo, and Butzine fails to disclose wherein a parking position of the carriage unit in the automatic travel mode is a position corresponding to a schedule of radiographic imaging, and includes a position outside a patient room that is defined in advance for each patient room.
Fehre teaches wherein a parking position of the carriage unit in the automatic travel mode is a position corresponding to a schedule of radiographic imaging ([0074], positioning specified by the user), and includes a position outside a patient room that is defined in advance for each patient room ([0025] and [0086], parking).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the imaging system of Johnson, Guo,  and Butzine with the controlling taught by Fehre in order to decrease the risk of damage or injury by improving collision detection (Fehre; [0006]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  The closest prior arts are Johnson (U.S. 2019/0150865), Butzine (U.S. 2011/0286579), Guo (U.S. 2018/0031377), and Liu (U.S. 2017/0035383).
Regarding claim 10, as best understood:
The combination of Johnson, Guo, Butzine, and Liu discloses the mobile radiographic imaging apparatus according to claim 9.
However, the combination of Johnson, Guo, Butzine, and Liu fails to disclose wherein the mode controller changes a level of the automatic travel mode according to an identification result of the operator by the identification function.
	Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above and to include all of the limitations of the base claim and any intervening claims. 
	Regarding claim 20, as best understood:
The combination of Johnson, Guo, and Butzine discloses the mobile radiographic imaging apparatus according to claim 1.
However, Johnson, Guo, and Butzine fails to disclose wherein the first detection sensor is a camera, wherein the camera is configured to images a gripping state of the handle by the operator.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                 

/DANI FOX/Primary Examiner, Art Unit 2884